Citation Nr: 0526051	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-48 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for sickle cell anemia, 
currently evaluated as 10 percent disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1996 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in November 1999 and 
September 2003.  


FINDINGS OF FACT

1.	The veteran has sickle cell anemia, with identifiable 
organ impairment, but no indication of repeated hemolytic 
sickling crises, significant symptoms, continuous impairment 
of health, or the preclusion of more than light manual labor.  

2.	Service connection is currently in effect for sickle cell 
anemia, rated 10 percent disabling.  

3.	The veteran reported that he had two years of college 
education and work experience as a barber. 

4.	The service-connected disability, standing alone, is not 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment.  


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 10 percent for 
sickle cell anemia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7714 (2004).  

2.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service connection for symptomatic sickle cell trait was 
granted in a June 1979 rating decision.  The current 10 
percent evaluation was awarded at that time.  

VA outpatient treatment records dated in March 1996 show that 
the veteran complained of passing blood clots in the morning.  
He also stated that he had swelling in his joints and had 
been treated by his local medical doctor for gout that caused 
swelling of the ankles.  The assessment was sickle cell 
trait, by history.  

An examination was conducted by VA in June 1997.  At that 
time, on orthopedic evaluation, the veteran stated that he 
had aching of all of his joints at times.  He had particular 
problems with his left foot and knee and with the knuckles of 
his hands.  On examination, he had no obvious swollen, 
tender, hot, or painful joints.  He did not have flares, per 
se.  He did not have episodes of painful, swollen or hot 
joints, nor was there any history of bleeding into the joints 
or of trauma.  His hands were long and slender.  There was no 
tenderness over the knuckles.  His knees were symmetrical.  
The left knee had full range of motion, without pain or 
tenderness.  His left foot was normal in appearance and his 
left ankle had full range of motion.  There was no visible 
stigma of arthritis on examination.  On nephrological 
evaluation, it was noted that the veteran had a history of 
hematuria, which was painless.  Examination showed that there 
was no tenderness over either kidney area.  He had not had 
recent heavy bleeding, but described bleeding throughout 
urination.  Occasionally he would have a small clot after 
urination.  X-ray studies showed early degenerative joint 
disease of the left knee.  Laboratory testing showed blood 
count to be normal, with no anemia.  Diagnoses included 
sickle cell trait, with recurrent painless hematuria and 
occasional arthralgias.  The hematuria was most likely 
secondary, from prior studies, to papillary necrosis of the 
left kidney that was asymptomatic.  The degenerative changes 
in the left knee were not believed to be due to sickle cells, 
but more likely due to trauma.  

Private treatment records, dated in January 1998, show that 
the veteran had sickle cell disease, with papillary necrosis 
of the kidney and arthralgias.  VA outpatient treatment 
records, dated from 1996 to February 2000, show that the 
veteran was treated for complaints of arthralgias that he 
related to his sickle cell disease.  When last evaluated, the 
veteran was noted to have had sickle cell anemia since 1973 
when he was noted to have papillary necrosis of the kidney.  
He took Darvocet for pain and still occasionally had 
hematuria.  On examination the veteran had complaints of 
tenderness at multiple areas, the arms, legs, hands, arms and 
shoulders.  The assessment was of sickle cell anemia and 
hematuria, papillary necrosis of the kidney, 1973; and 
multiple joint pain that might be related to his sickle cell 
anemia.  

An examination was conducted by VA in April 2000.  At that 
time, the veteran's history of sickle cell trait was 
reviewed.  It was noted that he had had rather persistent 
hematuria through most of his evaluations.  He also 
complained of intermittent joint pain.  He denied any 
redness, swelling, or tenderness of the joints.  He had been 
treated with citric acid in the form of polycitrate and had 
been given pain medication such as Darvon and Darvocet.  He 
had not required hospitalization for any hemolytic crises.  
There was no evidence that he had had any significant 
hemolysis.  There was no evidence that he had had any 
catastrophes related to his sickle cell trait, other than 
persistence of hematuria.  There was no evidence that he had 
needed a repeat cystoscopy and no evidence of end organ renal 
damage, with normal renal testing during the time period and 
no evidence of anemia.  His hemoglobin had run in the 14 to 
15 range persistently.  Examination showed no evidence of 
redness, swelling or tenderness of the hands, feet or knees.  
There was no abnormality of the knees to varus or valgus 
stress.  X-rays of the knees taken in the past revealed only 
minimal early degenerative changes in the knees, with no 
abnormality in the feet.  The diagnoses were sickle cell 
trait, with persistent hematuria; degenerative joint disease 
of the knees, with pain; examination of the hands and feet 
with no evidence of joint disease.  The examiner stated that 
the veteran had polyarthralgias, with no evidence of sickling 
crises, no evidence of hemolytic anemia and one episode of 
documented papillary necrosis of the kidneys.  The veteran 
continued to have hematuria that was thought to be secondary 
to the original diagnosis of papillary necrosis of the 
kidneys, but no evidence of end stage renal disease at this 
time.  

An examination was conducted by VA in November 2004.  At that 
time, the veteran's history of sickle cell trait was again 
reviewed.  It was reported that he continued to be treated 
for this and had a history of papillary necrosis that had 
caused him to have persistent and chronic hematuria, without 
any other effect on his renal status.  There was no evidence 
of renal failure.  He continued to complain of myalgias and 
arthralgias in the hands, arms, shoulders, knees, and ankles.  
He took Darvocet for pain.  He also took Tylenol with 
codeine.  He had no episodes of hemarthrosis, as far as he 
could tell.  There were no other sequelae of sickle cell 
disease.  He had not had transfusions or been found to be 
anemic.  His blood counts over the past several years had 
always been normal.  He had had gross and microscopic 
hematuria each time he had been checked over the past several 
years.  Examination showed no sequelae of sickle cell 
disease, with a history of myalgia and arthralgias involving 
the knees, hands, elbows and shoulders.  He had been 
diagnosed as having arthritis of the left knee, but X-ray 
studies of the other joints were normal.  He had discomfort 
in his joints most of the time, but they did not swell and 
there was no giving way of the lower extremity joints, 
including the knees; and full range of motion of the neck, 
lower back, elbows, hands, fingers and knees.  There was pain 
on abduction of the shoulders.  The diagnoses were sickle 
cell trait, with history of papillary necrosis and normal 
renal function and diffuse arthralgias and myalgias, and 
degenerative disease of the left knee with residuals.  The 
examiner stated that he had been asked to comment on whether 
the veteran could be involved in any kind of gainful 
employment.  It was reported that the veteran stated that he 
could not be licensed in his chosen field as a barber because 
of the medications that he was taking.  He also reported that 
no one would hire him because of his history of sickle cell 
trait.  In the examiner's opinion, the veteran was not 
totally disabled; however, the history of sickle cell trait 
with papillary necrosis and need for medications would make 
it difficult for him to find gainful employment.  

In a December 2004 supplement to the November 2004 
examination report, the examiner stated that the veteran had 
informed him that he could not be licensed as a barber if he 
had a sickle cell trait.  The examiner stated that he had no 
reason to doubt that this was true and that the veteran had 
no other problems associated with his sickle cell trait 
except for mild arthralgias.  Recent laboratory testing 
indicated no evidence of anemia, with normal renal function 
except for the presence of blood in the urine.  The examiner 
stated that earlier evaluations in 1999 and 2000 pretty much 
supported the situation that the veteran was effectively 
unemployable simply because nobody would employ him with a 
history of sickle cell disease because of the stigmata 
associated with the disease.  This was despite the fact that 
the veteran had been relatively asymptomatic since 1995.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Asymptomatic sickle cell anemia in an established case that 
is in remission, but with identifiable organ impairment 
warrants a 10 percent evaluation.  Following repeated 
hemolytic sickling crises with continuing impairment of 
health, a 30 percent evaluation is warranted.  With painful 
crises several times a year or with symptoms precluding other 
than light manual labor, a 60 percent rating is warranted.  
With repeated painful crises, occurring in skin, joints, 
bones or any major organs caused by hemolysis and sickling of 
red blood cells, with anemia, thrombosis and infarction, with 
symptoms precluding even light manual labor.  
38 C.F.R. § 4.118, Diagnostic Code 7714.  

The veteran has been evaluated as 10 percent disabled due to 
his sickle cell anemia for many years.  The record shows that 
he did have identifiable organ impairment, kidney impairment 
with hematuria, for which the 10 percent rating may be 
assigned.  Higher evaluations are based upon findings of 
hemolytic sickling crises, continued impairment of health, 
and inability to maintain employment.  Review of the record 
finds no evidence of any sickling crises.  Examinations have 
failed to disclose episodes of hemarthrosis or other symptoms 
of a crisis.  Therefore, a higher evaluation is not warranted 
on this basis.  A rating of 60 percent could be assigned if 
it is determined that more than light manual labor is 
precluded.  In order to ascertain whether the veteran can 
work, the veteran was evaluated by VA in 2004.  The examiner 
stated that the veteran was, in fact, unemployable, but not 
because of any symptoms of his sickle cell anemia.  The 
examiner stated that the mere fact that the veteran had been 
diagnosed as having sickle cell anemia rendered the veteran 
unemployable because the reality was that no one would hire 
the veteran.  The Board does not find that this reason for 
unemployability was contemplated by the rating schedule.  The 
veteran has few symptoms of his sickle cell disease and was 
described by this same examiner as having been asymptomatic 
since 1995.  The veteran has evidence of hematuria, but this 
is not shown to be so significant that it interferes with 
employment.  Under these circumstances, the Board finds that 
the veteran has not manifested any of the criteria for a 
rating in excess of 10 percent for sickle cell anemia and the 
claim is denied.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

In his application for entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities the veteran indicated that he had last worked in 
1996 as a barber.  He reported having had two years of 
college education, noting that he had attended barber 
college.  

Evidence of record includes records of the veteran's VA 
vocational rehabilitation.  It was noted in December 1985 
that the veteran had not been found ineligible for additional 
vocational rehabilitation because his service-connected 
disability did not materially hinder his ability to obtain or 
maintain suitable employment.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is not employed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
veteran has described an inability to obtain a barber's 
license due to his service-connected disability.  The 
counseling, evaluation, and rehabilitation record shows, 
however, that he obtained his barber's license in 1972.  He 
worked as a barber until 1996, the last 8 years in a shop 
with his name.  As previously described in the medical 
evidence, the veteran's sickle cell anemia does not actually 
render him unemployable.  While it might make it difficult 
for him to obtain employment, this is not the same as 
unemployability.  He has not been precluded from manual labor 
and there is no objective indication that his service-
connected disability hinders his ability to maintain 
employment.  Under these circumstances, the claim for a total 
rating by reason of individual unemployability must be 
denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for sickle cell anemia is 
denied.  

A total rating by reason of individual unemployability due to 
service-connected disabilities is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


